;DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 1 and 12: 
	a measurement apparatus configured to be placed within a vascular pathway

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claims 1 and 12: 
a measurement apparatus is interpreted to be a catheter or guidewire as described in Paragraph [0002] of the specification.  

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6, 11-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is rejected because it is unclear if “a distal portion” (Lines 8-9) is the same distal portion previously set forth.  Claim 12 appears to have the same issue.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-4, 6, 11-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0046167 to Shah et al. “Shah” in view of U.S. Patent No. 5,876,345 to Eaton et al. “Eaton” and U.S. Publication No. 2015/0257732 to Ryan et al. “Ryan”. 
As for Claim 1, 3, 4, 6 and 12, Shah discloses a catheter (e.g. measurement apparatus) system and method for obtaining intravascular photoacoustic (IVPA) and intravascular ultrasound (IVUS) data using a transducer array at a distal portion (e.g. sensor array with first and second portions) inserted into a vessel of a patient (Abstract; Fig. 2 and corresponding Shah discloses wherein the system includes a computer including a processor (e.g. processing engine), memory and display (Paragraphs [0018]-[0020]).  Examiner notes that the processor controls the acquisition of image data which would include synchronization of the optical emitter with movement/placement of the catheter in its broadest reasonable interpretation.  Shah explains that in order to acquire IVPA images, light energy is directed to the vascular tissue which causes the tissue to oscillate and create sound waves.  These sound waves may be detected by the transducer array (Paragraphs [0005], [0008]-[0009] and [0021]).  Shah discloses where the light energy may be provided by a light source (e.g. optical emitter) within the body or externally (Paragraphs [0023]-[0024]).  Examiner notes that Shah incorporates U.S. Application 12/449384 (corresponding to U.S. Publication No. 2011/0021924 to Sethuraman et al.) by reference for some particulars of the IVUS/IVPA probe.  Sethuraman discloses an embodiment wherein the optical emitter is on the probe (Paragraphs [0110]-[0111]).  For IVUS imaging, Shah explains that the transducer array provides both signal transmission and reception (Paragraph [0020]).  Shah discloses where the array of transducers may be circumferentially positioned around the distal end of the catheter (Paragraph [0021]).  
However, it is unclear if the first elements, second elements and light emitter(s) are distinct sets of circumferential elements as claimed.  
Eaton teaches from within a similar field of endeavor with respect to ultrasound imaging catheters where the catheter may include duplicate transducer arrays (302 and 304 in Fig. 16 and corresponding descriptions) covering different, equal areas.  
Ryan teaches from within a similar field of endeavor with respect to intravascular imaging systems and methods where the distal end of a device may include an array of light emitting elements (e.g. “OCT transducers”; Paragraphs [0025]-[0026], [0032] and [0039]).  
Shah to include distinct arrays of imaging components dedicated to (e.g. only for) their separate functions (e.g. light emitting, PAT, IVUS) of the IVPA/IVUS catheter in order to separately acquire image data.  Such a modification merely involves a duplication of parts and/or combining prior art elements according to known techniques to yield predictable results (MPEP 2143 and 2144.04). 

As for Claim 3, Examiner notes that the transducers in the array as described above would be the same size and thus, read on the limitation of the portions covering equal surfaces in its broadest reasonable interpretation.   Nonetheless, Shah incorporates several patents by reference (Paragraph [0022]) with respect to the transducer array (e.g. imaging equipment).  U.S. Patent No. 6,457,365 to Stephens et al. depicts a circumferential array with equal sized transducer elements (e.g. array 408 and elements 412 in Fig. 4).  
With respect to Claims 11 and 17, Examiner notes that the IVUS and IVPA images would be acquired sequentially given that IVUS images can be acquired in segments as explained above.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 6-14 and 17 have been considered but are moot in view of the updated grounds of rejection.  However, Examiner will address Applicant’s remarks which may still pertain to the current office action.  For example, Applicant argues that a measurement apparatus should not be interpreted under 35 U.S.C. 112(f) because one skilled in the art, with reference to the specification, would understand the recited features as reciting sufficiently definite structure (REMARKS, Page 6). Examiner respectfully disagrees and notes that a measurement apparatus continues to meet all 3 prongs set forth in MPEP § 2181 (I).  ). The limitation meets prong (A) because 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 6,014,473 to Hossack which depicts various transducer array configurations to acquire separate images (Figs. 6, 23-29, and corresponding descriptions).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L COOK whose telephone number is (571)270-7373.  The examiner can normally be reached on M-F approximately 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-52845284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793